Citation Nr: 1011481	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  97-24 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an upper digestive 
tract disorder other than gastritis, as secondary to 
medication for arthritis.

2.  Entitlement to service connection for a cataracts 
disorder.

3.  Entitlement to an increased (compensable) disability 
rating for erosive gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to March 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In an October 1997 rating decision, the RO in part denied 
service connection for hiatal hernia as secondary to 
medication for cervical and lumbar myositis.  The Veteran 
perfected an appeal from that decision as to the denial.  
 
The RO and Board have previously addressed this claim on 
appeal by identifying the claimed upper digestive tract 
disorder as hiatal hernia.  Review of the Veteran's notice of 
disagreement shows that he intended to also include as part 
of the claimed disability gastroesophageal reflux disorder 
(GERD), a disorder of the upper digestive tract.  One type of 
GERD is esophagitis, an inflammation of the esophagus part of 
the upper digestive tract.  Id. at 540.  As explained below, 
esophagitis has been diagnosed and linked to a service-
connected disability.  
 
Any claim by the Veteran for service connection for hiatal 
hernia would necessarily encompass a claim for all referable 
symptomatology; in this case symptomatology of the upper 
digestive tract to include the anatomical location of the 
claimed hiatal hernia, and the esophagus.  The Veteran 
generally is not competent to diagnose his claimed disability 
of the upper digestive tract; he is only competent to 
identify and explain the upper digestive tract symptoms he 
can observe and experience.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding on a similar basis that claims for 
service connection for PTSD encompass claims for all 
psychiatric disabilities). 

In a February 1999 rating decision, the RO in part determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for cataracts, 
previously denied in an October 1986 rating decision.  The RO 
also denied a claim for a compensable disability rating for 
gastritis.  The Veteran perfected appeals as to these 
denials.

In May 1994, the Veteran withdrew an earlier request for a 
hearing.

In a May 2006 decision, the Board reopened the Veteran's 
claim for service connection for cataracts and remanded the 
underlying claim for service connection to the RO for further 
development and adjudication of the underlying claim.  The 
Board remanded to the RO for further development and 
readjudication, the appealed claims for (1) a compensable 
disability rating for erosive gastritis; and (2) service 
connection for hiatal hernia, as secondary to medication for 
arthritis.  

Lastly, in the May 2006 decision, the Board determined that a 
timely notice of disagreement had been submitted from a 
September 1996 rating decision as to the effective dates of 
May 4, 1994 assigned for increased ratings granted for 
service-connected cervical and lumbar spine disabilities.  On 
that basis, the Board remanded these matters to the RO for 
the RO to provide the Veteran with a statement of the case 
addressing these two claims.

In response, the RO issued a statement of the case in August 
2006 on the issues of entitlement to an effective date prior 
to May 4, 1994 for increased ratings for (1) cervical 
paravertebral myositis, and (2) lumbar myositis with 
spondylosis.  After that the Veteran did not submit a 
substantive appeal to perfect an appeal for either claim.  
Therefore these claims are not on appeal before the Board. 


FINDINGS OF FACT

1.  The objective medical evidence is in relative equipoise 
as to whether an upper digestive tract disorder of 
esophagitis is related to service to include as proximately 
due to or the result of medication for service-connected 
disability.

2.  The competent evidence is against a finding that any 
cataracts disorder was present in service; or that any 
current cataracts disorder is related to service or service-
connected disability.

3.  Throughout the rating period on appeal, the Veteran's 
erosive gastritis has been controlled with medication; and 
has not been manifested by nodules or gastric ulcer.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria are met for` service connection for an upper 
digestive tract disorder of esophagitis as secondary to 
medication for service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).
 
2.  A cataracts disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for a compensable disability rating for 
service-connected erosive gastritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, 
Diagnostic Codes 
7399-7307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between April 2002 and October 2008.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
rating claims on appeal and decided below.  The RO has 
provided adequate notice of how effective dates are assigned.  
The claims were subsequently readjudicated most recently in a 
March 2009 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  In any event, 
the claimant has never alleged how any content error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, he has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA examined the Veteran for compensation purposes addressing 
the claimed disorders.  Findings from the examinations are 
adequate for the purposes of deciding the claim on appeal.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its May 2006 remand.  The Board finds that 
the RO has complied with these instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.  Service Connection 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Additionally, certain chronic diseases, including peptic 
ulcer, may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability also can be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  

Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen v. Brown, 7 
Vet. App. 439 (1995), it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The record shows that the Veteran served during the Vietnam 
Era, with service in Vietnam.  The Veteran claims service 
connection for (1) an upper digestive tract disorder, claimed 
as hiatal hernia and/or esophagitis, and as secondary to 
medication for arthritis; and (2) a cataracts disorder.  He 
makes no claim, however, that either is due to exposure to 
herbicides while in Vietnam; and there is no evidence that 
the claimed disorders constitute any such disorder that would 
implicate regulatory provisions providing for presumptive 
entitlement to service connection on the basis of such 
exposure.  See 38 C.F.R. § 3.307, 3.309.  Nor is there any 
supportive evidence linking the claimed disorders to service 
on these grounds.  Therefore, no further discussion on this 
matter is necessary.  

A.  Upper Digestive Tract Disorder

The Veteran essentially claims that he has an upper digestive 
tract disorder claimed as hiatal hernia and/or esophagitis, 
which is either proximately caused by, or aggravated by 
medication taken for his service-connected spine 
disabilities.  Service connection is already in effect for 
drug induced erosive gastritis, which is defined as an 
inflammation of the stomach.  See Dorland's Illustrated 
Medical Dictionary 774 (31st ed. 2007).  The current claim on 
appeal for service connection for an upper digestive tract 
disorder is for disability separate and apart from the 
service-connected gastritis.

VA treatment records include the December 1996 report of an 
upper gastrointestinal (GI) series showing that examination 
of the distal thoracic esophagus revealed, in part, evidence 
of hiatal hernia or gastroesophageal reflux.

The report of a September 1997 VA gastrointestinal 
examination shows that the Veteran reported he developed 
upper gastrointestinal discomfort because of continuous use 
of indomethacine, prescribed for his service-connected lumbar 
and cervical myositis.  The examiner noted that barium 
studies in December 1996 and endoscopic studies later 
revealed erosive gastritis with ulcerations, more likely the 
results of the non-steroidal anti-inflammatory drug use.  The 
report of the September 1997 VA gastrointestinal examination 
concluded with final diagnoses, which in part, included (1) 
non-steroidal anti-inflammatory drug induced erosive 
gastritis with ulcerations, and (2) irritable bowel syndrome.

The report of a February 2007 VA examination for esophagus 
and hiatal hernia shows that the examiner reviewed the claims 
folder and noted a December 1996 impression of erosive 
gastritis; and a VA examination diagnosis in 1997 of NSAID 
induced erosive gastritis.  The Veteran reported a history of 
complaints in service of acid reflux and bad breath, for 
which he was treated with antacid with only mild improvement.  
He reported that in 1994 his condition began to become 
progressively worse.  The Veteran reported current complaints 
of epigastric pain, continued acid reflux and regurgitation, 
nausea twice a week; but no dysphagia, hematemesis or melena.

The February 2007 VA examination examiner noted that recent 
endoscopy in 2006 found esophagitis, hiatal hernia, and 
gastritis.  After examination, the report contains diagnoses 
of (1) hiatal hernia, (2) esophagitis grade A, and (3) mild 
gastritis.  The examiner opined that the esophagitis and mild 
gastritis did not have onset in service (as reflected in 
service medical record review); but was at least as likely as 
not caused by or a result of pain medication given for 
service-connected condition.
 
In a November 2008 VA examination report-apparently an 
addendum to clarify the February 2007 VA examination report-
the examiner reviewed the claims folder and electronic 
record.  On that basis, the examiner diagnosed hiatal hernia 
and esophagitis grade A.  The examiner concluded with an 
opinion that the Veteran's "hiatal hernia and esophagitis 
are structural condition and are not related to" the 
gastritis condition, but that the esophagitis symptoms can be 
more likely worsened by NSAIDS medications given for service-
connected conditions. 

As discussed above, the competent evidence on file does not 
link an upper digestive tract disorder of hiatal hernia to 
service or to a service-connected disability.  But based on 
the foregoing, the objective medical evidence is in relative 
equipoise as to whether an upper digestive tract disorder of 
esophagitis is proximately due to or the result of a service-
connected disease or injury, by way of a nexus with 
medications used to treat the service-connected spine 
disabilities.  38 C.F.R. § 3.310(a).  

On resolving all reasonable doubt remaining in the Veteran's 
favor, the Board finds that an upper digestive tract disorder 
of esophagitis was incurred in service.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.303, 3.304. 

B.  Cataracts

The Veteran claims service connection for cataracts.  Service 
treatment records include reports of consultations in August 
1967 and June 1968 for bilateral pterygiae, which is not a 
cataract and is defined as a wing-like membrane from the 
conjunctiva to the cornea.  See Dorland's Illustrated Medical 
Dictionary 1384 (28th ed. 1994)).

The June 1968 consultation report noted that the bilateral 
pinguecula had not reached the corneas as of yet.  Pinguecula 
is defined as a yellowish spot of proliferation on the bulbar 
conjunctiva near the sclerocorneal junction, usually on the 
nasal side; seen in elderly people.  See Dorland's 
Illustrated Medical Dictionary 1469 (31st ed. 2007). 

In September 1982 the Veteran was seen for complaints of near 
blurry vision.  The treatment provider noted there was a 
family history of glaucoma and cataract. The provider noted 
findings of bilateral nasal pterygiae.  The treatment report 
includes impressions of no ocular pathology; presbyopia.

The report of a November 1985 retirement physical examination 
shows findings that the Veteran's eyes were normal.  In an 
associated medical history questionnaire the Veteran reported 
having had a history of eye trouble.  The medical examination 
report does not show findings of any eye trouble.

A May 1986 VA examination report shows that the Veteran wore 
glasses.  The report contains no diagnosis referable to the 
claimed disability on appeal.  

A March 1998 private clinic report contains a diagnosis of 
cataracts of the right eye. The treatment provider 
recommended surgery.  The Veteran underwent right eye 
cataract surgery by VA in September 1998.  The associated 
surgical pathology report dated that month contains a pre- 
and post-operative diagnosis of senile cataract of the right 
eye.

Subsequent VA and private treatment records dated through 
March 2009 include past medical histories including cataract 
surgery of the right eye in 2002; senile nuclear cataract; 
myopia; and ocular hypertension.   

Based on the foregoing, the preponderance of the competent 
evidence is against the finding that the current cataract 
disorder is related to service.  A senile cataract is the 
most common kind of cataract; which is painless and of 
unknown cause, developing without any traumatic, ocular, 
systemic, or congenital disorder.  See Dorland's Illustrated 
Medical Dictionary 309 (31st ed. 2007).  Senile cataracts are 
associated solely with aging, some degree of cataract being 
normal in persons over 50.  Id.  

There are no medical records showing any referable cataract 
condition until the private treatment reports in early 1998.  
This lengthy period after service without treatment is 
evidence against a finding of continuity of symptomatology 
following service, and it weighs heavily against the claim 
with respect to a nexus directly to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Service connection may not be established in 
this case based on chronicity in service or post-service 
continuity of symptomatology for disorder seen in service, 
particularly as no symptoms of cataracts are shown in service 
or until many years later.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).
 
The treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
cataracts condition to service.  Moreover, none of the 
treatment records after service contains evidence otherwise 
that tends to link the claimed disorder to service.

There are no opinions on these questions, except that of the 
Veteran.  While the Veteran has provided lay evidence of an 
etiological link to service, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cataracts.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The Veteran's erosive gastritis is currently evaluated at a 
noncompensable level (zero percent disability rating), 
pursuant to 38 C.F.R. § 4.112, under hyphenated Diagnostic 
Code 7399-7307.  The hyphenated diagnostic code in this case 
indicates that the service-connected disability is considered 
a digestive system disability of gastritis.  See 38 C.F.R. §§ 
4.20, 4.27 (2009).  

Gastritis is an inflammation of the stomach.  Erosive 
gastritis is gastritis in which the surface epithelium is 
eroded, manifesting as a patchy or a diffuse lesion.  See 
Dorland's Illustrated Medical Dictionary 774 (31st ed. 2007). 

The Rating Schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders. 

Although Diagnostic Code 7307 (Gastritis) does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other Diagnostic Codes 
pertaining to disorders of the digestive system do contain 
these measuring criteria.  The provisions of 38 C.F.R. § 
4.113 contain the explanation that diseases of the digestive 
system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.  

Here, the Veteran's erosive gastritis shall be considered 
under all potentially applicable diagnostic codes, to 
specifically include (but not limited to) 38 C.F.R. 
§ 4.114, Diagnostic Code 7307, and any other potentially 
applicable digestive system diagnostic code criteria.  See 38 
C.F.R. § 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  If 
as here, the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, then a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

A December 1996 VA medical certificate shows that an upper 
gastrointestinal series revealed erosive gastritis with 
ulcerations.  A December 1996 report of barium X-ray 
examination of the stomach showed marked thickening of the 
gastric fold predominantly in the greater curvature aspect of 
the stomach; and multiple superficial gastric ulcerations 
were identified at the greater curvature aspect of the body 
of the stomach distal antrum.  The impression was erosive 
gastritis and duodenitis.  

The report of a September 1997 VA examination of the 
digestive system shows that the examiner noted that a 
December 1996 barium studies and endoscopic studies revealed 
erosive gastritis with ulcerations.  The examiner indicated 
that since then the Veteran had received several H2 blockers 
and antacids with good symptomatic results, together with a 
very restrictive use of non-steroidal anti-inflammatory drug 
use.  

The Veteran reported complaints of upper gastrointestinal 
discomfort and low abdominal crampy pain with diarrhea.  On 
examination, the abdomen was soft, and depressible; and 
tender at the peri-umbilical area.  There was no rebound, 
hepatosplenomegaly, or ascites.  Stools were normal.  

The examiner made findings that there was diffuse abdominal 
discomfort, mostly at the epigastrium and also at the lower 
abdomen.  The Veteran's condition was fatty food tolerant; 
nausea and vomiting were rare; pain when present was 
moderate.  The Veteran's appetite was usually poor.  There 
was no malaise, and no significant weight changes in recent 
years.  There was no generalized weakness.  

After examination, the report contains a final diagnosis of 
(1) non-steroidal anti-inflammatory drug induced erosive 
gastritis with ulcerations; (2) irritable bowel syndrome; (3) 
bleeding internal and external hemorrhoids; (4) history of 
hepatitis C test positivity, unconfirmed by repeated other 
tests; (5) minimal liver function abnormality; and (6) 
hepatitis A IgG positive, with hepatitis B virus tests 
negative. 
 
VA treatment records in the early 2000s show no significant 
abnormalities pertaining to the stomach.

The report of a February 2007 VA examination for esophagus 
and hiatal hernia shows that the examiner reviewed the claims 
files, and noted there was a December 1996 impression of 
erosive gastritis, and a 1997 diagnosis of NSAID induced 
erosive gastritis.  The Veteran reported he had no dysphagia, 
hematemesis or melena; and he had continued epigastric pain, 
acid reflux and regurgitation, and nausea twice a week.  He 
currently used Prevacid and Protonix.  The examiner found no 
evidence of anemia and found the Veteran was well nourished.  

The February 2007 VA examination noted that a report of an 
esophagogastroduodenoscopy examination in July 2006 concluded 
with an impression of hiatal hernia, esophagitis grade A, and 
mild gastritis.  The February 2007 VA examination report 
concluded with diagnoses of hiatal hernia; esophagitis grade 
A; and mild gastritis. 

VA treatment records from 2007 to March 2009 show no evidence 
of any  significant abnormalities associated with the 
stomach.  A review of systems in March 2009 indicated that 
the gastrointestinal system showed "improved heartburn"; 
and did not manifest any dysphagia, abdominal pain, nausea, 
vomiting, hematemesis, diarrhea, constipation, melena, or 
hematochezia.  

On review, the preponderance of the evidence is against the 
claim for an increase in the disability rating for erosive 
gastritis.  During the relevant period for review since the 
Veteran's statement requesting reevaluation of the condition, 
dated in April 1998, the competent evidence does not show 
that the disability picture of the Veteran's erosive 
gastritis meets any applicable diagnostic criteria for an 
increase in rating.  

The VA medical records in December 1996 do include evidence 
of erosive gastritis with ulcerations, as reflected in 
gastrointestinal series and barium X-ray examination of the 
stomach at that time.  However, the report of VA examination 
in September 1997 shows that since 1996, the Veteran had 
received medication with good symptomatic results.  
 
At the September 1997 examination, the examiner found that 
the Veteran was fatty food tolerant; rarely had nausea or 
vomiting; pain was moderate when present; and although the 
Veteran's appetite was usually poor, there was no malaise, 
significant weight changes or generalized weakness.  There 
was no indication of any current ulcerations except for as 
reflected in the diagnosis, which merely reflects the prior 
findings from December 1996. 

Subsequent medical evidence shows no significant 
abnormalities associated with the service-connected erosive 
gastritis.  Further, when examined by VA in February 2007, 
the examiner found no evidence of anemia, and the Veteran was 
well-nourished.  The examiner at that time opined that the 
gastritis was mild.

There is no competent evidence of any small nodular lesions, 
so as to warrant a 10 percent disability rating under 
Diagnostic Code 7307.  Also, the evidence during the relevant 
time period (since the Veteran submitted his claim for 
increase) does not show that the service-connected erosive 
gastritis meets any other diagnostic criteria for an increase 
under any other relevant rating code for evaluating digestive 
system disorders of the stomach.  In particular, there is no 
evidence of mild gastric ulcer.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7304.  While there was evidence of ulcer 
previously before the period under consideration, there is 
none since, and the most recent upper gastrointestinal 
examination concluded with an impression only of mild 
gastritis, with no findings made of any ulceration or 
nodules. 

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, based on the above 
evidence there is no objective evidence that the Veteran's 
service-connected gastritis has resulted either in frequent 
hospitalizations or caused marked interference with his 
employment.  Therefore, the Board is not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009).

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the preponderance of the 
evidence is against the grant of a disability rating in 
excess of zero percent for erosive gastritis.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.31.




ORDER

Service connection for an upper digestive tract disorder of 
esophagitis, as secondary to medication for arthritis, is 
granted.

Service connection for a cataracts disorder, is denied.

A compensable rating for erosive gastritis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


